                     EXHIBIT B




Case 3:17-cv-00072-NKM-JCH Document 612-2 Filed 01/02/20 Page 1 of 4 Pageid#: 7920
    From:             Eli Mosley
    To:               Jessica Phillips; Michael Bloch; hoppe.ecf@vawd.uscourts.gov; Yotam Barkai
    Subject:          Re: Sines v. Kessler Kline Discovery and Fine
    Date:             Thursday, January 2, 2020 10:46:08 AM
    Attachments:      Kline 2nd Set of Interrogatories.pdf


    Hello,

    Attached is my second set of interrogatories. This set was originally sent to the
    Eli.f.Mosley@gmail.com account that I do not have access to, but was sent a new copy by the
    Plaintiffs on 12/30 (it was too late with the New Year holiday for any Notary shop to be open
    when I got it). I went this morning as early as possible to get my responses notarized, and rush
    mailed the originals via FedEx (tracking number 779369327053). As of now, I believe I have
    completed all the discovery obligations that was discussed at the previous hearing. However,
    if there is anything else that I need to complete I am willing and able to do so expediently.

    Thank you,
    Elliott Kline

    On Mon, Dec 30, 2019 at 5:19 PM Eli Mosley <deplorabletruth@gmail.com> wrote:
     Hello,

      I've sent out my discovery obligations as well as the court ordered fine today and attached
      the information below.

      For the fine, I was sent the court order on Tuesday, but wasn't able to check email until
      Thursday when I asked the Plaintiffs for the information on who to make the money order
      out to. I received a reply today and immediately went to the bank and then sent out the
      money order for $600 to Integrity for America as per the Plaintiffs instructions using the
      fastest available speed via mail. The tracking number for money order is USPS # 9505 5103
      4261 9364 5927 57, and I have included a picture of the money order that was sent below.

      For the discovery obligations, I got them updated, notarized, and sent today to both the
      courthouse and to the plaintiffs. The originals went to the court. The tracking number for my
      response to interrogatories and request for documents (as well as the document) is FedEx
      779326660014 using overnight shipping. These are attached below as well.

      Please let me know if there is anything else needed for me to fulfill my discovery
      obligations and fine as I believe I have completed all the court and Plaintiffs have asked to
      the best of my ability.

      Lastly, I was wondering if I could get an update from the Plaintiffs on the status of the
      "Walmart phone" and my new active phone? I have received my old deactivated phone
      back, but it does not entirely work and my phone service will not let me change to the old
      phone. Can I perhaps get the tracking number and an update on what is going on with those
      two phones?

      Please let me know if there are any questions or concerns.

      Thank you,
      Elliott Kline

Case 3:17-cv-00072-NKM-JCH Document 612-2 Filed 01/02/20 Page 2 of 4 Pageid#: 7921
Case 3:17-cv-00072-NKM-JCH Document 612-2 Filed 01/02/20 Page 3 of 4 Pageid#: 7922
Case 3:17-cv-00072-NKM-JCH Document 612-2 Filed 01/02/20 Page 4 of 4 Pageid#: 7923
